PER CURIAM.
We reverse the trial court’s order denying appellant’s motion for additional jail *1273credit and remand for further proceedings. The court denied the motion without explanation and without attaching records to refute the claim. Shea v. State, 97 So.3d 861 (Fla. 4th DCA 2012); Fleming v. State, 980 So.2d 1110 (Fla. 4th DCA 2008); Matyjasik v. State, 969 So.2d 1142 (Fla. 4th DCA 2007); Sheffield v. State, 903 So.2d 1009, 1011 (Fla. 4th DCA 2005).

Reversed and Remanded.

WARNER, DAMOORGIAN and CONNER, JJ., concur.